Citation Nr: 1700333	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  13-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury: to include traumatic brain injury (TBI) and acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 3, 1991 to June 28, 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon in December 2010.

In October 2016, the Veteran did not appear at a scheduled Travel Board hearing at the regional office.  Without good cause shown for the failure to appear, the Veteran's request for Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5.  In the current case, the Veteran filed for service connection for entitlement to service connection for residuals of a head injury.  Subsequently, the Veteran has reported that he suffers from "symptoms of posttraumatic stress due to the events that resulted in his head injury" and that his head injury resulted in "crippling him psychologically" and hindered his cognitive abilities.  The Board finds that these reported symptoms have raised the issue of entitlement to an acquired psychiatric disorder pursuant to Clemons; accordingly, the Veteran's claim has been characterized as service connection for residuals of a head injury: to include TBI and acquired psychiatric disorder, in order to better encapsulate the Veteran's reported symptoms.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  

In December 2010, the Veteran was provided a VA examination in relation to his claim for service connection.  Unfortunately, this opinion did not address several pertinent facts of record, and the Board finds that a new medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board finds that the examiner discounted evidence of record indicating that the Veteran had an in-service loss of consciousness that should be considered in determining whether a traumatic brain injury occurred during service.  

The 2010 examiner noted that the Veteran's medical history indicated that he sought medical attention after being struck in the head by a fellow soldier's foot.  The examiner stated that the base clinic reported no loss of consciousness (LOC), and that a CT of the head was negative.  In the diagnosis section, the examiner stated "TBI is not diagnosed.  History as provided by the patient and review of the service treatment records documenting the medical exam immediately following his injury does not suggest a TBI.  The neurocognitive complaints are not due to a TBI and are more consistent with a mental health condition."  In providing this diagnosis, the Board notes that the medical record from the Veteran's June 11, 1991 treatment at the Navy Hospital in San Diego indicates that a loss of consciousness was reported.  This is supported by the Veteran's treatment record from June 13, 1991, which notes that the Veteran reported a loss of consciousness following his in-service head injury.  The December 2013 letter from C.F., the Veteran's father, also notes that the Veteran reported losing consciousness after his in-service injury.  The Board finds that the Veteran is competent to report suffering a loss of consciousness.  A veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469.  The Veteran is competent to describe the process of losing and regaining consciousness, and is competent to relate that experience to his medical physicians and to members of his family.  As the examiner did not address this conflicting evidence, the Board finds that a new medical opinion should be obtained. 

To the extent that the examiner attributed the Veteran's "neurocognitive complaints" to a mental health disability, the Board notes that the Veteran has asserted that he has suffered from these symptoms since his period of service; accordingly, the Board also finds that a medical opinion should be provided regarding whether these symptoms were incurred in, or aggravated by, his period of active service, regardless of how they are diagnosed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate specialist as to the nature and etiology of any current residuals of his in-service head injury, to include TBI and any current mental health disability.  The specialist must review the Veteran's claims file to become familiar with the relevant medical history. 

The specialist should indicate whether it is as least as likely as not (50 percent probability or more) that any current neurologic symptoms are residuals of, or are related to the in-service head injury suffered by the Veteran, regardless of whether it is considered a TBI.  The examiner should specifically note the Veteran's in-service report of loss of consciousness due to a head injury on June 13, 1991.    

If it is determined that the Veteran's current symptoms are less likely than not the result of his in-service head injury, the examiner should opine whether any current psychiatric disability was incurred in, aggravated by, or is otherwise due to his period of active service.   

A comprehensive rationale should accompany any opinions provided.

The specialist is advised that the Veteran is competent to report the nature of the injury and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports.

2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

